Title: Enclosure: Report of Aaron Willard and Moses Child, 14 February 1776
From: Willard, Aaron,Child, Moses
To: 



[c.14 February 1776]

We the Subscribers being appointed by his Excellency general Washington agreeable to an order of the Continental Congress to Repair to the Province of Novia Scotia for the following purposes Viztt to Inquire into the Disposition of the Inhabitants of Sd Province Towards the common Cause of america the Condition of their Forti[fi]cations Quantity of warlike Stores the number of Soldiers and Salors and Ships of war.
We beg Leave to Report as follows that agreeable to the above order we did Repair to a place Called Campobello about Twenty

or thirty miles into the Province aforesaid, but Could not Cross the Bay of Funda [Fundy] for no Vessel Could be hired or procured Except we purchase one as Every Vessel Even to a Boat that Crossed the Bay was Seized as soon as they Came into Port Except Cleared from Hallifax and we Could not Travel any further into the Country By Reason of governor Leggs [Legge] Establishing Martial Law in Said Province and Isuing Several proclamations one Bea[r]ing Date July the 5 1775 which is as follows I Do therefore with the advice and Consent of his Majesty’s Council publish this proclamation hereby Notifieing and warning all Persons that they Do not in any manner Derectly or Inderectly aid or assist with any Supplies whatever any Rebel or Rebels nor hold Intelligence or Correspondence with them nor Conceal harbour or protect any Such offenders as they would avoid being Deemed Rebels and Trators and be proceeded against accordingly also a proclamation Dated December the 8 1775 forbiding any Strangers to be in Halifax more than Two hours without making his Business Known to a Justice of the Peace upon the pain and Peril of being Treated as Spies also forbiding any Person Entertaining any Such Stranger for more than Two hours without giving Information on the penalty aforesaid, from our own Knowledge and the Best Information from others about Eight parts out of Ten of the Inhabitants of Novia Scotia would Engage in the Common Cause of america Could they be protected there are no Fortifications in the Province only at Halifax and those much out of Repair but they are at work on them they have Piquitted the Town in and have about one hundred and fifty Peaces of cannon not mounted and about Twenty or thirty peaces mounted in the Town there was at Halifax about Two hundred Soldiers the Begining of January 1776 which was all that there was in the Province at that Time but we are crediably Informed that there are Two Regements arived there Since that time there was only one Ship of war of 60 guns at Halifax and one of 14 at annopolis [Royal] at the Time aforesaid.

Aaron Willard
Moses Child

